F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit

                                                                               JAN 8 1998
                    UNITED STATES COURT OF APPEALS

                                  TENTH CIRCUIT                           PATRICK FISHER
                                                                                   Clerk


 RUSSELL EUGENE FREEMAN,

               Plaintiff - Appellant,                       No. 97-1232
          v.                                                D. Colorado
 FRANK O. GUNTER, LOU HESSE,                          (D.C. No. 92-M-1698)
 JOE PAOLINO, GEORGE E.
 SULLIVAN, DENNIS BURBANK,
 TOM MISEL, GREG BODAKIAN,
 and John Does, all in their official and
 individual capacities, severally and
 jointly,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before ANDERSON, McKAY, and LUCERO, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Russell Freeman, an inmate in the Fremont Correctional Facility in Canon

City, Colorado, brought this action against several prison officials pursuant to 42

U.S.C. § 1983. The district court dismissed the action and we reversed. Freeman

v. Gunter, No. 93-1355, 1993 WL 537743 (10th Cir. Dec 28, 1993). On March

24, 1995, the district court granted in part and denied in part defendants’ motion

for summary judgment. The court granted summary judgment to defendants on

the remaining claim on July 2, 1996. After two defective appeals, Mr. Freeman

filed in the district court a motion for award of costs, fees, and expenses, which

the district court denied on June 9, 1997.

      Mr. Freeman argues that because his suit was nonfrivolous and because he

prevailed on part of his claim under the March 24, 1995, order, he is a prevailing

party. Therefore, he argues that he, like a nonprisoner prevailing party, is entitled

to costs, fees, and expenses pursuant to 42 U.S.C. § 1988 and the Equal

Protection Clause of the Fourteenth Amendment.

      As a pro se plaintiff, Mr. Freeman is not entitled to attorney’s fees for time

spent on this case. See Kay v. Ehrler, 499 U.S. 432, 435 (1991); Turman v.

Tuttle, 711 F.2d 148, 149 (10th Cir. 1983). Mr. Freeman is also not entitled to

fees, costs, and expenses because he errs in his assertion that he is a prevailing


                                          -2-
party. A “plaintiff ‘prevails’ when actual relief on the merits of his claim

materially alters the legal relationship between the parties by modifying the

defendant’s behavior in a way that directly benefits the plaintiff.” Farrar v.

Hobby, 506 U.S. 103, 111-12 (1992); see also Hewitt v. Helms, 482 U.S. 755,

759-61 (1987); Phelps v. Hamilton, 120 F.3d 1126, 1130 (10th Cir. 1997). A

party may also prevail if he or she achieves “comparable relief through a consent

decree or settlement.” Farrar, 506 U.S. at 111. Mr. Freeman did not obtain actual

relief on any of his claims, nor was there a settlement in this case.

      Therefore, Mr. Freeman is not a prevailing party, and the district court’s

denial of his motion for award of costs, fees, and expenses is AFFIRMED.

                                                ENTERED FOR THE COURT


                                                Stephen H. Anderson
                                                Circuit Judge




                                          -3-